              Case 2:19-cv-00459-DB Document 30 Filed 09/12/19 Page 1 of 9



Joseph Skinner, #10832
SCALLEY READING BATES
HANSEN & RASMUSSEN, P.C.
15 West South Temple, Suite 600
Salt Lake City, Utah 84101
Telephone: (801) 531-7870
Email: joseph@scalleyreading.net

Stuart M. Richter (pro hac vice granted)
Andrew J. Demko (pro hac vice granted)
KATTEN MUCHIN ROSENMAN LLP
2029 Century Park East, Suite 2600
Los Angeles, CA 90067
Tel. (310) 788-4400
Email: stuart.richter@kattenlaw.com
       andrew.demko@kattenlaw.com

Attorneys for Quick Fi Capital Inc. and Daniel Hardwick


                               UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    Thomas Alvord,
                                                              DEFENDANTS QUICK FI CAPITAL
                             Plaintiff,                       INC.’S AND DANIEL HARDWICK’S
                                                              REPLY TO PLAINTIFF’S
    v.                                                        MEMORANDUM IN OPPOSITION TO
                                                              DEFENDANTS’ SECOND MOTION TO
    Quick Fi Capital Inc., a corporation; Daniel              DISMISS
    Hardwick individually and as CEO of
    Hardwick Investors Group LLC dba Quick Fi
    Capital; and Texnicha Outsourcing
    Solution, a corporation,                                  Case No. 2:19-CV-000459

                             Defendants.                      Senior Judge Dee Benson




           Defendants1 Hardwick Investors Group LLC dba Quick Fi Capital (erroneously sued as

Quick Fi Capital Inc. but hereinafter referred to as “Quick Fi”) and Daniel Hardwick respectfully



1
    As used herein, “Defendants” refers only to Quick Fi and Daniel Hardwick.

                                                          1
            Case 2:19-cv-00459-DB Document 30 Filed 09/12/19 Page 2 of 9



submit this Reply in response to Plaintiff’s Memorandum in Opposition to Defendants’ Second

Motion to Dismiss (“Opp.” [Dkt. # 26]) and state as follows:

I.     Plaintiff has not met its burden to contest Defendants’ credible evidence that Quick
       Fi and Daniel Hardwick do not have minimum contacts with Utah.
       It is Plaintiff’s burden to prove personal jurisdiction. Wenz v. Memery Crystal, 55 F.3d

1503, 1505 (10th Cir. 1995). When “a defendant presents credible evidence through affidavits or

other materials suggesting the absence of personal jurisdiction, the plaintiff must come forward

with sufficient evidence to create a genuine dispute of material fact on the issue.” Presidential

Hospitality, LLC v. Wyndham Hotel Grp., LLC, 333 F.Supp.3d 1179, 1201 (D.N.M. 2018). “Only

if the plaintiff meets the obligation of contesting the credible evidence that the defendant presents

does the court resolve the factual disputes in the plaintiff’s favor.” Id. Further, a court need only

accept well-pleaded allegations, “namely, the plausible, nonconclusory, and nonspeculative facts,”

of the complaint as true. Warad West, LLC v. Sorin CRM USA Inc., 119 F.Supp.3d 1294, 1297

(D. Colo. 2015).

       i.      There is no genuine dispute that Quick Fi and Daniel Hardwick did not make
               the alleged calls.
       Defendants have presented evidence that Texnicha, and not Quick Fi, made the calls at

issue. (Declaration of Mark Taliman (“Taliman Decl.”) [Dkt. #23-2] ¶¶ 4-5.) In insisting that

Quick Fi made the calls, Plaintiff continues to rely only on conclusory allegations in its Amended

Complaint (“Amend. Compl.” [Dkt. #19]) that the purported caller, “Ana,” may be “Diana Bien,”

who Plaintiff speculates is a Quick Fi employee because she allegedly stated she worked

“downstairs” from another purported Quick Fi employee. (Opp. at 4, 8-9; Amend. Compl. ¶¶ 17-

25.) Plaintiff, however, has presented no evidence supporting these claims—and has even

attempted to present its own evidence conceding Texnicha made the supposed calls. (Opp. at 11-


                                                 2
               Case 2:19-cv-00459-DB Document 30 Filed 09/12/19 Page 3 of 9



12, Exhibit A.)2 Accordingly, Plaintiff has not created a genuine dispute of material fact and is

not entitled to have its conclusory, speculative allegations that Quick Fi employees made the calls

taken as true. Presidential Hospitality, LLC, 333 F.Supp.3d at 1201.

         ii.      Plaintiff has not presented any admissible evidence supporting its theories of
                  vicarious liability and relies on inaccurate, threadbare allegations.
         Plaintiff has also not refuted Defendants’ evidence that Texnicha is not an agent of Quick

Fi such that Quick Fi could be vicariously liable and subject to jurisdiction in Utah for the alleged

calls. Despite being presented with sworn declarations to the contrary, Plaintiff claims, without

evidentiary support, that Quick Fi employees provided Texnicha with a list of numbers to dial,

“directed” Texnicha to call Plaintiff’s number, and a Quick Fi employee somehow supposedly

“ratified” the calls by not “object[ing]” to the caller’s characterization of herself as “‘Ana from

downstairs.’” (Opp. at 12; Amend. Compl. ¶¶ 25, 29, 31.) The only evidence offered to support

Plaintiff’s argument is a series of unauthenticated emails involving Plaintiff, a lawyer, who admits

he posed as “Branden Olsen” to mislead Texnicha into believing he was interested in retaining

Texnicha’s services. Plaintiff made these misrepresentations to gain information about Texnicha’s

relationship with Quick Fi. (Opp. at 11-12, Exhibit A.) Not only is such evidence clearly

inadmissible,3 but it was obtained under false pretenses and in violation of Utah’s Rules of




2
  Clearly, Mr. Hardwick did not personally initiate any of the purported calls to Plaintiff, nor was he involved
whatsoever. (Amend. Compl. ¶¶ 17-25.) Plaintiff has also failed to dispute that Quick Fi’s alleged contacts cannot
be imputed to Mr. Hardwick. (See Motion to Dismiss (“MTD”) [Dkt. #23] at 10-11.) Plaintiff simply argues Mr.
Hardwick can be personally liable for TCPA violations, but neglects to address how personal jurisdiction over Mr.
Hardwick in Utah would somehow be appropriate. (Opp. at 13-14.)
3
  Defendants expressly object to Exhibit A [Dkt. #26-1] attached to Plaintiff’s Opposition. See In re Grey, 902 F.2d
1479, 1481-82 (10th Cir. 1990) (“Fed.R.Evid. 901 requires the identification or authentication of a document before
it may be admitted into evidence. A proponent of the evidence will sufficiently identify or authenticate a document
by presenting evidence that the proffered document is what its proponent claims it is.”); see also, e.g., In Re Higadera,
No. 11-11315 T13, 2012 WL 5828624, at *5 (Bankr. D.N.M. Nov. 16, 2012) (unpublished) (“To authenticate
documents, Fed.R.Evid. 901 requires a witness with knowledge who can testify that an item is what it is claimed to
be.”) (internal quotations omitted).

                                                           3
          Case 2:19-cv-00459-DB Document 30 Filed 09/12/19 Page 4 of 9



Professional Conduct. Plaintiff, as an attorney, is prohibited from engaging in conduct like the

above that involves “dishonesty, fraud, deceit or misrepresentation.” Utah Rules of Professional

Conduct, R. 8.4(c). Plaintiff is thus not entitled to have any factual disputes concerning Quick Fi’s

relationship with Texnicha resolved in its favor.

       Even if Plaintiff’s unsupported arguments are taken as true, he still has failed to show Quick

Fi can be vicariously liable for the alleged calls. Defendants do not disagree that the TCPA

provides for vicarious liability based on federal common law principles of agency. Again,

however, Plaintiff has only argued, without any factual support, that Quick Fi provided Texnicha

with a dialing list, Quick Fi directed Texnicha to call the numbers on the list, and Texnicha’s calls

were made for Quick Fi’s benefit. (Opp. at 11-13; Amend. Compl. ¶¶ 29, 31.) He has no evidence

Quick Fi provided his number to Texnicha, which is the only thing that matters in this case.

Without evidence to substantiate these claims, Plaintiff cannot even suggest, much less establish,

an agency relationship. (See MTD Section I, C(ii); e.g., Childress v. Liberty Mut. Ins. Co., No.

17-CV-1051 MV/KBM, 2018 WL 4684209, at *4-5 (D.N.M. Sept. 28, 2018) (unpublished)

(TCPA claim dismissed because mere allegations call was transferred to defendant’s in-house

telemarketer did not show defendant controlled the initiation of the telephone call to plaintiff). In

any event, Defendants uncontroverted evidence established these baseless allegations were false.

       All this boils down to Plaintiff essentially seeking to impose vicarious liability on Quick

Fi based on the sole fact that Texnicha’s calls purportedly benefited Quick Fi. The FCC expressly

rejected this argument in the Declaratory Ruling Plaintiff cites. See In the Matter of the Joint

Petition Filed by Dish Network, LLC, et al. for Declaratory Ruling Concerning the TCPA Rules,

28 F.C.C. Rcd. 6574, 6585, ¶ 31 (2013) (“A number of parties argue that [the TCPA’s] “statutory

‘on behalf of’ liability extends beyond agency principles to subject the seller to vicarious liability

                                                    4
          Case 2:19-cv-00459-DB Document 30 Filed 09/12/19 Page 5 of 9



for violations of both section 227(c) and section 227(b) so long as the call is made simply to aid

or benefit the seller … We reject these contentions[.]”).

       Because Plaintiff has not established Texnicha is an agent of Quick Fi, Plaintiff cannot

impute Texnicha’s alleged contacts to Quick Fi for personal jurisdiction. (See MTD at 14-15; e.g.,

Zoobuh, Inc. v. Williams, No. 2:13-CV-791 TS, 2014 WL 7261786, at *1 (D. Utah Dec. 18, 2014)

(dismissing case for lack of jurisdiction where there was no evidence of an agency relationship).

Indeed, the only case on which Plaintiff relies to support its argument Texnicha’s contacts should

be imputed to Quick Fi, Hernandez v. Chevron U.S.A., Inc., holds exactly the opposite where the

plaintiff likewise only alleged two entities were “related” in some way, but offered no evidence of

control. 347 F.Supp.3d 921, 966-67 (D.N.M. 2018) (“Without an additional proffer or evidence

suggesting a more vigorous principal-agent relationship ‘there is a very low probability’ that

Hernandez can establish the requisite contacts even with discovery.”). In sum, Plaintiff has failed

to contradict Defendants’ credible evidence, and neither Quick Fi nor Mr. Hardwick has sufficient

minimum contacts to support the exercise of specific personal jurisdiction in Utah.

II.    It would not be fair to exercise personal jurisdiction over Defendants.

       Defendants have already addressed the fairness factors at length in their Motion to Dismiss

(see MTD Section I, D), and here simply point out several additional considerations in response to

arguments made in Plaintiff’s Opposition. First, Plaintiff cites no case law supporting any of its

arguments regarding the fairness factors. (Opp. at 15-17.) Second, removing a case to federal

court does not “ratif[y]” Utah as an appropriate venue. Tai v. Internal Revenue Service, Civil

Action No. 13-cv-00766-RM-BNB, 2013 WL 5878177, at *3 (D. Colo. Nov. 1, 2013)

(unpublished). Third, Plaintiff is an attorney and a serial TCPA litigant who apparently has enough



                                                 5
             Case 2:19-cv-00459-DB Document 30 Filed 09/12/19 Page 6 of 9



“resources” to file over ten (10) TCPA cases in the last six months. He could sue Defendants in

their home jurisdiction.

III.     Plaintiff’s Amended Complaint admits Mr. Hardwick was not directly involved
         in the alleged TCPA violations and thus cannot be personally liable.
         Again, Plaintiff’s Amended Complaint only alleges Mr. Hardwick is the CEO of Quick Fi

and purportedly provided a dialing list to Texnicha, which included Plaintiff’s number, after

allegedly running the list through TCPA and DNC removal software. (Amend. Compl. ¶¶ 29-31.)

While these claims are simply false,4 even if taken as true for purposes of deciding a 12(b)(6)

motion, they do not reflect the type of direct involvement in the conduct prohibited by the TCPA

required to sustain personal liability.5 Courts finding individual corporate officers personally

liable under the TCPA demand “more than mere personal involvement or authorization of TCPA

violations.” Appelbaum v. Rickenbacker Grp., Inc., No. 12-CV-80251, 2013 WL 12121104, at *3

(S.D. Fla. July 31, 2013) (unpublished). “Some showing of intentional misconduct or gross failure

to implement policies that comply [with the TCPA] should be required.” Mais v. Gulf Coast

Collection Bureau, Inc., No. 11-cv-61936, 2013 WL 1283885, at *4, n.1 (S.D. Fla. Mar. 27, 2013)

(unpublished).

         Here, Plaintiff has alleged no facts reflecting “intentional misconduct” or “gross failure to

implement policies,” and, to the contrary, has conceded Mr. Hardwick attempted to comply with



4
 Once more, Plaintiff’s unauthenticated evidence is inadmissible. In re Grey, 902 F.2d at 1481-82. Moreover, only
Plaintiff’s Amended Complaint can be considered for purposes of the 12(b)(6) motion. Lowe v. Town of Fairland,
Okl., 143 F.3d 1378, 1381 (10th Cir. 1998). Although Defendants cited to the Declarations of Daniel Hardwick and
Mark Taliman in the 12(b)(6) section of their Motion to Dismiss to highlight the falsity of Plaintiff’s claims, the Court
need not consider this evidence and may resolve the 12(b)(6) motion solely on Plaintiff’s Amended Complaint. Id.
5
  We note whether personal “participation” liability is even available under the TCPA appears to be an unsettled issue.
City Select Auto Sales Inc. v. David Randall Assocs., Inc., 885 F.3d 154, 159-161 (3rd Cir. 2018) (doubting availability
of personal participation liability under the TCPA and noting “[i]ndividuals ordinarily are shielded from personal
liability when they do business in a corporate form, and … it should not lightly be inferred that Congress intended to
disregard this shield”) (internal quotations omitted).

                                                           6
          Case 2:19-cv-00459-DB Document 30 Filed 09/12/19 Page 7 of 9



TCPA requirements by providing the purported list to Texnicha after scrubbing it using TCPA and

DNC removal software. (Amend. Compl. ¶ 29.) This is not the purposeful conduct or gross neglect

necessary for personal liability under the TCPA. Mais, 2013 WL 1283885, at *4 (“This Court is

unwilling to find a corporate officer individually liable where he attempted to implement policies

that complied with the statute and did not have any direct participation in the allegedly violative

conduct[.]”); Savanna Grp., Inc. v. Trynex, Inc., No. 10 C 7995, 2013 WL 4734004, at *8 (N.D.

Ill. Sept. 3, 2013) (unpublished) (“premising Truan’s liability solely on his status as the head of

marketing would run afoul of the principle that a corporate officer may not be liable for corporate

acts based purely on his or her status in the corporation”); Cunningham v. Capital Advance

Solutions, LLC, Civil Action No. 17-13050, 2018 WL 6061405, at *5 (D.N.J. Nov. 20, 2018)

(unpublished) (dismissing claims against corporate officers where plaintiff advanced “generic,

conclusory statements” presuming officers personally “‘authorized,’ ‘oversaw and directed’” the

calls at issue “based solely upon their status as corporate officials”); cf. Maryland v. Universal

Elections, 787 F.Supp.2d 408, 415-16 (D. Md. 2011) (finding personal liability where officers

were “directly involved in the TCPA violations” and actually recorded and uploaded the messages

at issue). Plaintiff has thus failed to state a claim against Mr. Hardwick.

                                         CONCLUSION

       Because Plaintiff has failed to show Quick Fi or Daniel Hardwick have minimum contacts

with Utah, jurisdiction over Quick Fi or Daniel Hardwick would otherwise be reasonable, and

Daniel Hardwick engaged in any intentional conduct to support personal liability under the TCPA,

Quick Fi’s and Daniel Hardwick’s Motion to Dismiss should be granted in its entirety.




                                                  7
  Case 2:19-cv-00459-DB Document 30 Filed 09/12/19 Page 8 of 9



DATED this 12th day of September, 2019.




                                  /s/ Joseph Skinner

                                  Joseph Skinner, #10832
                                  SCALLEY READING BATES
                                  HANSEN & RASMUSSEN, P.C.
                                  15 West South Temple, Suite 600
                                  Salt Lake City, Utah 84101
                                  Telephone: (801) 531-7870
                                  Email: joseph@scalleyreading.net

                                  Stuart M. Richter (pro hac vice granted)
                                  Katten Muchin Rosenman LLP
                                  2029 Century Park East, Suite 2600
                                  Los Angeles, CA 90067
                                  (310) 788-4400 telephone
                                  (310) 788-4471 facsimile
                                  stuart.richter@kattenlaw.com
                                  C.A. Bar No. 126231

                                  Andrew J. Demko (pro hac vice granted)
                                  Katten Muchin Rosenman LLP
                                  2029 Century Park East, Suite 2600
                                  Los Angeles, CA 90067
                                  (310) 788-4462 telephone
                                  (310) 712-8436 facsimile
                                  andrew.demko@kattenlaw.com
                                  C.A. Bar No. 247320

                                  ATTORNEYS FOR DEFENDANT




                                     8
          Case 2:19-cv-00459-DB Document 30 Filed 09/12/19 Page 9 of 9



                                CERTIFICATE OF SERVICE

       I certify that on this 12th day of September, 2019, I caused a copy of the Defendants Quick

Fi Capital Inc.’s and Daniel Hardwick’s Reply to Plaintiff’s Memorandum in Opposition

to Defendants’ Second Motion to Dismiss to be served by CM/ECF,

email upon the following counsel of record for the Plaintiff:


Rebecca Horne
rhorne@lawhq.com



                                                     /s/ Emily Appel

                                                     Emily Appel




                                                 9
